249 S.W.3d 847 (2007)
Susan Marie MITCHELL, Appellant,
v.
Timothy Gene MITCHELL, Appellee.
No. CA 06-578.
Court of Appeals of Arkansas.
February 14, 2007.
Peel Law Firm, by: Jennifer L. Modersohn, Russellville, AR, for appellant.
Laws & Murdoch, P.A., by: Allen Laws, Russellville, AR, for appellee.
PER CURIAM.
Susan Marie Mitchell appeals the Circuit Court's December 2005 order on various post-divorce disputes. We dismiss her appeal without prejudice for lack of an appealable order. In its order, the Circuit *848 Court reserved a ruling on whether Timothy Gene Mitchell owed child support based on a stock option he allegedly received. Because the order did not resolve all the disputed issues, and the circuit court did not certify it pursuant to Arkansas Rule of Civil Procedure 54(b), the order is not final and we lack jurisdiction to review it. Ark. R.App. P.-Civ. 2(a); Hambay v. Williams, 335 Ark. 352, 353, 980 S.W.2d 263, 264 (1998).
Dismissed without prejudice.